PER CURIAM.
On the last appeal of this case to this court, 91 F.2d 603, the mandate was “that the judgment of the District Court in this’ cause be, and the same is hereby, reversed, and that this cause be and it is hereby remanded to the said District Court with directions to dismiss the suit for want of jurisdiction.” This the District Court did, but in addition it ordered set aside a judgment which had previously been entered in the District Court after a reversal by this court. 81 F.2d 968. The judgment in the District Court of dismissal for lack of jurisdiction was in accordance with the mandate, and presents no possible error. The additional order setting aside the prior proceedings in the case, while not directed by this court, was a necessary consequence of it. The District Court, having no jurisdiction, could not possibly have rendered any binding judgment. It was proper for the District Court so to declare,, and to expunge from its records the judgment improperly entered.
Judgment affirmed.